IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                                     NO. PD-1087-14

                         IKE ANTYON BRODNEX, Appellant

                                             v.

                                THE STATE OF TEXAS

                   ORDER TO DETERMINE REPRESENTATION
                            MIDLAND COUNTY



              Per curiam.

                                        ORDER


       Appellant appealed his conviction in cause number CR-38804 from the 385 th

District Court of Midland County. The Court of Appeals affirmed. Brodnex v. State, No.

11-1200076-CR (Tex. App.–Eastland July 17, 2014). This Court granted review of

Appellant’s case on our own motion on November 5, 2014. Appellant is entitled to

representation before this Court at this time. See Article 1.051(a)(d)(2), V.A.C.C.P.

Accordingly, the trial court is ordered to determine if Appellant is currently represented
                                                                                 BRODNEX -2

by counsel, and if so, to inform this Court who represents Appellant. If Appellant is not

currently represented by counsel and desires counsel, the trial court must first determine

whether Appellant is indigent. If the trial court finds Appellant is indigent, that court shall

appoint an attorney to represent Appellant before this Court in regard to PD-1087-14 in

accord with the provisions of Articles 1.051 and 26.04, V.A.C.C.P. Any hearing

conducted pursuant to this order shall be held within 30 days of the date of this order. The

trial court’s order appointing counsel, any findings of fact, affidavits, or transcription of

the court reporter’s notes and any other supplementation of the record shall be returned to

this Court within 45 days of the date of this order.

Entered November 5, 2014.
Do Not Publish.